Citation Nr: 1627690	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected osteoarthritis of the left knee, limitation of flexion.
 
2. Entitlement to an initial, compensable rating for service-connected osteoarthritis of the left knee, limitation of extension.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1, 1973, to June 6, 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) which granted entitlement to service connection for osteoarthritis of the left knee disability and assigned the same an initial 10 percent rating for limitation of flexion and a separate noncompensable (0 percent) rating for limitation of extension.  

In September 2015, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

In April 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Veteran filed claims of entitlement to a TDIU in August 2012 and March 2013, denied in a February 2014 rating decision of a Decision Review Officer (DRO) at the VA Regional Office (RO).  While the Veteran has not perfected an appeal as to the February 2014 rating decision, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has thus included the issue of entitlement to a TDIU on the title page herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's left knee disability was last evaluated by a VA examiner in February 2013.  At the time of his April 2016 Board hearing, the Veteran asserted that his left knee disability has worsened.  On remand, the AOJ should afford the Veteran a new VA examination in order to evaluate the current severity of his disability.

Also, the most recent VA treatment records available for Board review are dated in January 2013.  The Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  A negative reply from the SSA, dated in December 2013, is of record; however, it does not appear that the Veteran was informed that such records were not available.  He was asked for his SSA records by a December 2013 letter from the AOJ, and in the February 2014 rating decision denying his TDIU claim, he was informed that there was a December 2013 response from the SSA.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records and inform him that his SSA records are unavailable and request that he submit any SSA records in his possession.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inform him that in a December 2013 response, the SSA reported that records related to his disability benefits claim were unavailable and request that he submit any SSA records he has in his possession.

2. Obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Centers (VAMCs) in St. Louis, Missouri, both the John Cochran and Jefferson Barracks Divisions, dated from January 2013 to the present.

3. After the above development has been completed, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his left knee disability.  The claims file must be made available to the examiner for review. 

(a) The examiner must identify and describe the severity of all residuals of the Veteran's left knee disability.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

(b) The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected left knee disability on his employment.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected left knee disability and opine as to the impact of the service-connected disability on his ability to secure and follow a substantially gainful occupation.  If it is the examiner's opinion that the Veteran's service-connected left knee disability does do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disability, given his skill set and educational background.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims on appeal.  If further action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and allow him an appropriate opportunity to respond thereto.  Thereafter, the case should be returned to this Board for the purpose of appellate disposition, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


